              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




BRAND TARZANA SURGICAL                    CV 18-8443 DSF (ASx)
INSTITUTE, INC.,
       Plaintiff,

                   v.                    JUDGMENT

BLUE CROSS BLUE SHIELD
OF ILLINOIS; and Does 1
through 100,
        Defendants.



      By order dated April 22, 2019, the Court ordered that this case be
dismissed with leave to amend. No amended complaint has been filed and
Plaintiff has now requested that the case be dismissed with prejudice.
      IT IS ORDERED AND ADJUDGED that Plaintiff take nothing, that
the action be dismissed with prejudice, and that Defendant recover its costs
of suit pursuant to a bill of costs filed in accordance with 28 U.S.C. § 1920.




    Date: January 15, 2020              ___________________________
                                        Dale S. Fischer
                                        United States District Judge
